People v Berry (2018 NY Slip Op 00489)





People v Berry


2018 NY Slip Op 00489


Decided on January 25, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 25, 2018

108142

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vDAVID A. BERRY, Appellant.

Calendar Date: December 13, 2017

Before: Garry, P.J., Egan Jr., Lynch, Clark and Mulvey, JJ.


John R. Trice, Elmira, for appellant.
Stephen K. Cornwell Jr., District Attorney, Binghamton (Stephen D. Ferri of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered November 16, 2015, convicting defendant upon his plea of guilty of the crime of burglary in the first degree (two counts).
In satisfaction of two indictments charging him with multiple crimes, defendant pleaded guilty to two counts of burglary in the first degree. Under the terms of the plea agreement, he was to be sentenced as a second felony offender to concurrent prison terms of eight years, to be followed by five years of postrelease supervision. Defendant was sentenced in accordance with the terms of the plea agreement and he now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no
nonfrivolous issues that may be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Garry, P.J., Egan Jr., Lynch, Clark and Mulvey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.